BOND, J.
It appears from the certificate of the clerk of the Cape Girardeau county circuit court that judgment was rendered by that court against defendants on the eighth day of May, 1898, and that during said term of the court defendants were granted an appeal to the St. Louis Court of Appeals. It further appears from the record of this court that said appellants have taken no further steps towards .perfecting or completing said appeal. Respondents now move the court to affirm said judgment in their favor for said failure to prosecute the appeal taken therefrom. In *440opposition to said motion the affidavit of one of appellant’s attorneys is filed stating that no appeal in point of fact was either taken or granted to them. While the record herein showing an appeal, can not be impugned by this affidavit, yot as we are not disposed to preclude appellants from any other redress they may have we dismiss the appeal taken to this court at their costs.
All concur.